LawRENce, Judge:
Presented for determination by the court is the proper dutiable value of certain loudspeakers and parts thereof identified by the items marked “A” and initialed “JWM” by Examiner J. W. Molay on the invoices accompanying the entries covered by the appeals for a reappraisement enumerated in schedule “A,” attached to and made a part of this decision.
The parties hereto have entered into a stipulation of fact to the effect that said items of merchandise were freely offered for sale for home consumption in England, the country of exportation, at the time of exportation, to all purchasers in the principal markets of England in the usual wholesale quantities and in the ordinary course of trade at the entered values, and that there was no export value for such or similar merchandise at the time of exportation thereof.
On the agreed facts, I find and hold that foreign value, as such value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), *569is the proper basis for determining the value of the items of merchandise marked and initialed as aforesaid, and that the entered values constitute such value.
Judgment will be entered accordingly.